DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-27, 29, 30, 32, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stryker (US 11,020,293).
Stryker discloses: 
A movable load-carrying device having a main frame (28) which defines a main plane, a pulling handle (35), at least two main wheels (56) mechanically connected to the main frame, and a support frame (26) mechanically connected to the main frame wherein: 
the support frame has a pivot (52g) configured to allow the support frame to swing out of the main plane; 
the support frame has one or more sliders (70) configured to contact stairs and support at least a portion of the weight of the load-carrying device when ascending the stairs.
▪ Regarding claim 22: 
wherein the said sliders are configured to contact the stairs and support at least a portion of a weight of the load-carrying device when descending the stairs by swinging down toward and contacting a lower step of the stairs to help soft-land the main wheels before the main wheels lose contact with an upper step of the stairs (Figs. 14-15 illustrate movement along raised surface)
▪ Regarding claims 23-25: 
wherein the said support frame has one or more additional support wheels (58) configured to contact the stairs and support at least a portion of a weight of the load-carrying device when descending the stairs by swinging down toward and contacting a lower step of the stairs to help soft-land the main wheels before the main wheels lose contact with an upper step of the stairs, and the support frame has a weight sufficient to cause the support frame to pivot as the load-carrying device descends the stairs (see Figs. 14-16, reversed movement would cause the wheels to land on the lower surface first).
▪ Regarding claim 26
The slider comprises a caterpillar mechanism which comprises a continuous track and rollers (90, 92 – see Fig. 10) that support the continuous track.


▪ Regarding claims 27, 30: 
wherein the load-carrying device comprises a shock-absorber (62) that engages the support frame and the main frame.
▪ Regarding claim 29, 32: 
wherein the shock absorber is a hydraulic, pneumatic or friction shock absorber (col. 9, ln. 29-43).
▪ Regarding claim 38: 
wherein the device has a weight that can be pulled by a person (pulled by handle 35).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Stryker in view of Sherell (US 8,033,369).
Stryker discloses as discussed above, but does not directly disclose a polymer.
Sherell teaches a wheeled device including a shock absorber comprised of a polymer (col. 4, ln. 6-12).
Based on the teaching of Sherell, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Stryker in order to incorporate a sturdy material into the shock absorber, thus extending the life of the device.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Stryker in view of Lynkaran (US 7,980,337) .
Stryker discloses as discussed above, but does not directly disclose a ratchet.
Lynkaran teaches a track device including a ratchet assembly (171, 172).  
Based on the teaching of Lynkaran, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate a means of maintaining forward advancement of the device when ascending/descending stairs.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Stryker in view of Arjomand (US 9,090,274).
Stryker discloses as discussed above, but does not directly disclose a shock absorber for the main wheels.
Arjomand teaches a wheeled device including wheels with a shock absorber (col. 9, ln. 9-10; see also Fig. 33).  
The shock absorber for Arjomand is used on a caster wheel (see Fig. 33).  Accordingly, a person having ordinary skill in the art would recognize that the shock absorber could be incorporated on the main wheels of Stryker, which are caster wheels.
Based on the teaching of Arjomand, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Stryker in order to provide a smooth transition over uneven surfaces.

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Stryker in view of Huang (FR 2,904,512 – see Appendix for translation).
Stryker discloses as discussed above, but does not directly disclose that the support mechanism is retracted by the handle, or a suitcase.
Huang teaches a suitcase (1) including a pulling handle is retractable and a part or all of the support mechanism is retracted by retracting the handle (see Translation ln. 65-70).
Based on the teaching of Huang, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Stryker by providing a means of transporting items up and down stairs.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Stryker in view of Murphy (US 10,507,855).
Stryker discloses as discussed above, but does not directly disclose a hand truck.
Murphy teaches a hand truck (100) with a deployable support structure (300).
Based on the teaching of Murphy, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Stryker in order to provide a means of transporting heavy items in an industrial environment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        


MLW
November 19, 2022

/KEVIN HURLEY/Primary Examiner, Art Unit 3611